DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 is objected to because acronyms (e.g. MEMS) should be defined at their first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is rejected because it is unclear how the mask can include all of stepped quantum well heterostructures, liquid crystal-based transmission modulators, digital micromirrors, spatial light modulators and MEMS based reflectors.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0164160 to Nishiwaki et al. “Nishiwaki” in view of U.S. Publication No. 2011/0075129 to Chen et al. “Chen”.  
With respect to Claims 1-2 and 6, Nishiwaki discloses an optical system and method to detect concentration distributions of oxyhemoglobin and deoxyhemoglobin in cerebral blood flow (Abstract; Paragraphs [0041]-[0042], [0113]-[0118], [0181]-[0183]).  Nishiwaki discloses an optical mask (e.g. light shielding film) comprising “light transmitting regions” and “light shielding regions” arranged, in one embodiment, in a checkered pattern (Paragraphs [0084] and [0090]-[0091]; also Figs. 2B and 4A-C and corresponding descriptions).  Examiner notes that the mask would be attached to the imager in its broadest reasonable interpretation.  Nishiwaki also provides a photodetector including a plurality of pixels to detect at least a first set of light interference pattern data from the brain at a first time point in its broadest reasonable interpretation (Paragraphs [0001], [0060]-[0063], [0084]-[0091]) and an arithmetic circuit configured to generate at least one value such as an average value between signals, a standard deviation, a ratio between the standard deviation and the average and a ratio between two averages (Paragraph [0140]).  Nishiwaki makes it clear that other optical mask patterns may be utilized (Paragraph [0094]).  
However, Nishiwaki does not expressly disclose wherein the optical mask is electrically tunable to be altered as claimed.  
Chen teaches from within a similar field of endeavor with respect to optical systems and methods where a tunable mask may be provided to provide unique intensity patterns for Chen explains that tunable mask may be constructed of a liquid crystal, multi-dimensional liquid crystal, micro-electromechanical system (MEMS) or a multi-dimensional lens (Paragraph [0029]).  
Accordingly, one skilled in the art would have been motivated to have modified the optical mask described by Nishiwaki to be tunable as described by Chen in order to efficiently change the mask configuration as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). 

As for Claim 3, Examiner notes that the mask configurations would be pre-determined in its broadest reasonable interpretation.  
As for Claims 7-8, Examiner notes that the modified system would receive a “mask substrate configuration signal” to set the appropriate pattern for the mask configuration and a “synchronization signal” (e.g. start) configured to begin data acquisition when the mask configuration is set in its broadest reasonable interpretation.  
With respect to Claim 11, one skilled in the art would have been motivated to have altered the mask pattern any number of times (e.g. third, fourth, etc.) as such a modification merely involves repeating the aforementioned steps.  
As for Claims 12-13, Examiner notes that the modified masks as described above would occupy about 25% or about 50% of the total area in its broadest reasonable interpretation.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki and Chen as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0156826 to Eom et al. “Eom”.  
Nishiwaki and Chen disclose an optical mask system and method as described above that can be electronically arranged in various configurations.  However, the art of record does not specify that the pattern is alternating rows/columns.  
As a preliminary matter, Examiner notes that one skilled in the art would have been motivated to use any light blocking/light receiving pattern as such a modification merely amounts to optimizing the mask configuration.  
Nonetheless, Eom teaches from within a similar field of endeavor with respect to optical systems and methods where a “pattern mask” (e.g. 10 in Figs. 2-3 and corresponding descriptions) can include light transmitting portions and light blocking portions (Paragraphs [0009]-[0010] and [0027]-[0031]).  Eom explains that image data (which would include light intensity values) is detected as the mask moves (Paragraphs [0031]-[0036]).  Fig. 3 depicts multiple positions of the optical mask and from the different image data, a final image is produced from combined data.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki and Chen as applied to claim 8 above, and further in view of U.S. Publication No. 2013/0271592 to Piestun et al. “Piestun”.  
Regarding Claims 4-5, Nishiwaki and Chen disclose an optical mask system and method as described above that can be electronically arranged in various configurations.  However, the art of record does not specify that the light source produces an interference pattern in the form of a speckle image as claimed.  
Piestun teaches from within a similar field of endeavor with respect to optical systems and methods utilizing a mask (Abstract) where a light source is provided to  provide a reference beam for interference to determine the complex field at the output plane (Paragraph [0032]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the optical system and method described by Nishiwaki and Chen to utilize a light source configuration that produces an interference pattern in the form of a speckle image as described by Piestun in order to generate sufficient focusing to be useful in biomedical sensing and imaging applications.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). 

Allowable Subject Matter
Claims 14-20 are considered allowable over the prior art because the art of record does not disclose the controlling steps as claimed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,368752. Although the claims at issue are not identical, they are not patentably distinct from each other both sets of claims are directed toward optical systems and method utilizing an optical mask in various configurations to optically interrogate a patient. The present pending claims represent an obvious broadening of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793